Plaintiff urges in her petition for rehearing that the question as to whether a lien on personal property for taxes is fixed prior to distraint, raised on the record and vital to the appeal, was not passed upon in the opinion heretofore handed down. We then thought and after further consideration are still of the opinion that this question was wholly immaterial to the issues as made. The plaintiff who had purchased certain personal property, sought to enjoin the defendant, Spicher, Sheriff of Ward county, from distraining personal property for taxes levied and assessed against the same while owned by and in the possession of her vendor. She conceded a lien for taxes prior to distraint but insisted that such lien was "inchoate" only, and not "fixed" until distraint. Her claim was that she bought the property prior to distraint and therefore the claim for taxes was inferior to her rights therein. However, as held in the opinion, when the transaction of purchase and sale was consummated the Bulk Sales Law was not complied with as respects Ward county. Therefore, in so far as the county was concerned, the sale was void and plaintiff held the property as a receiver. The sale being void, the county was in exactly the same position as though none had been attempted and whether the lien was inchoate or fixed the property was subject to distraint to enforce collection. A rehearing is denied.
CHRISTIANSON, Ch. J., and BIRDZELL, BURKE, and JOHNSON, JJ., concur. *Page 203